Russell, J.
The defendant, Son Young, was a member of a baseball team who were playing a game down on Briar creek one Saturday afternoon: The deceased, Son Williams, was umpiring the game, and also doing the tallying. The defendant claimed that the opposing team had made only three runs, whereas the deceased had given them five runs; whereupon an argument began, and then cursing followed. Finally the deceased started toward the defendant with his hand in his pocket, and the defendant pulled his pistol and shot him. He was indicted for murder, convicted of voluntary manslaughter, and sentenced to five years’ imprisonment.
The motion for a new trial contains only the general grounds. We are of the opinion that the evidence authorizes the verdict. Spence v. State, 7 Ga. App. 825 (68 S. E. 443); Fallon v. State, 5 Ga. App. 659 (63 S. E. 806); Malone v. State, 49 Ga. 317.

Judgment affirmed.